DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—3, 6, 7, 9, 10, 12—18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkin et al. (US 2008/0241839 A1) in further view of Zhang et al. (US 2016/0175462).
Regarding claim 1
Potkin discloses 
A method ([0004]) comprising:
imaging the brains of each of a first set of patients and a second set of patients at a first time to provide a first set of images ([0012]—[0013]);
administering a therapeutic to the first set of patients after the first time ([0028] & [0220]);



imaging the brains of each of the first set of patients and the second set of patients at a second time that is after the the administration of the therapeutic to provide a second set of images ([0002] & [0014] & [0040],the grains are scanned for many sets of conditions—i.e., a “second set of images” to discover “phenotypic variances”—how do the brains differ in different patients and how to povide therapy when needed, [0084]);
measuring the gene expression of each of the first set of patients and the second set of patients at the second time to provide a second set of gene expression transcripts ([0027] & [0139], proteins are encoded into sets of gene expression transcripts using isotypes between individuals and populations);                                                 
determining, from the first set of images and the second set of images, a change in one of the structure, function, and chemistry of the brain for each of the first set of patients and the second set of patients ([0002] & [0008]); and        
integrating the change in the one of the structure, function, and chemistry of the brain for each of the first set of patients and the second set of patients ([0010], first set of patients display brain function of particular genotype; second set of patients display brain function as a function of abnormal genotype differences),                       the first set of gene expression transcripts, and the second set of gene expression transcripts to determine a set of changes in the gene expression that are related to changes in the structure, function or chemistry of the brain ([0011]—[0013], set of 

genotype differences and changes in structure are related to different populations to assess what patients suffer from neuropsychiatric disorders—schizophrenia, bipolar, etc).          
Although strongly implied, Potkin does not explicitly teach 
“measuring a gene expression in one of blood cells and tissue stem cells of each of the first set of patients and the second set of patients at the first time to provide a first set of gene expression transcripts”;
Zhang, however, teaches 
measuring a gene expression in one of blood cells and tissue stem cells of each of the first set of patients and the second set of patients at the first time to provide a first set of gene expression transcripts ([0386] & [0499]);                                                            
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “measure of blood cells and tissue stems cells” in different patient populations as taught by Zhang in the method of Potkin.
The justification for this modification would be to be able to use imaging diagnostics to distinguish between and treat different types of diseases anemia, leukemia, etc, ([0386], Zhang).
	



Regarding claim 2
Potkin in view of Zhang teach the method of claim 1, 
Potkin applied to claim 2 further teaches 
wherein imaging the brains of each of the first set of patients and the second set of patients at the first time comprises imaging the brains via a functional imaging modality ([0223], changes in expression of genes during brain scans ([0010] & [0011]) are noted—i.e., “functional imaging modality”—which images changes in metabolism).                               
Regarding claim 3
Potkin in view of Zhang teach the method of claim 2, 
Potkin applied to claim 3 further teaches 
wherein imaging the brains of each of the first set of patients and the second set of patients at the first time comprises imaging the brains via functional magnetic resonance imaging ([0039]).
Regarding claim 6
Potkin in view of Zhang teach the method of claim 1, 
Potkin applied to claim 6 further teaches 
wherein integrating the change in the one of the structure, function, and chemistry of the brain for each of the first set of patients and the second set of patients ([0012]—[0013]), the first set of gene expression transcripts, and the 

second set of gene expression transcripts comprises generating a plurality of imaging features for each of the first set of patients and the second set of patients from the first and second sets of images ([0002] & [0014] & [0040],the grains are scanned for many sets of conditions—i.e., a “second set of images” to discover “phenotypic variances”—how do the brains differ in different patients and how to provide therapy when needed, [0084])
Zhang applied to claim 6 further teaches 
and generating a correlation coefficient ([0804] & [0889]) between each of a plurality of imaging features across the first set of patients and the second set of patients and each change in the peripheral lymphocyte gene expression in a set of changes in the peripheral lymphocyte gene expression ([0639]—[0640], the changes in lymphocyte gene expression are used for many things—including disease diagnosis).
Regarding claim 7
Potkin in view of Zhang teach the method of claim 6, 
Zhang applied to claim 7 further teaches 
wherein the plurality of imaging features include a total volume of the brain and a volume of grey matter within the brain ([0577]).
Regarding claim 9
Potkin in view of Zhang teach the method of claim 6, 

Zhang applied to claim 9 further teaches 
wherein the plurality of imaging features include a change in the volume of at least one of the putamen ([0739]), the hippocampus ([1497]), the thalamic nuclei, and the habenula.
Regarding claim 10
Potkin in view of Zhang teach the method of claim 6, 
Potkin in view of Zhang do not explicitly teach 
Potkin applied to claim 10 further teaches 
wherein the plurality of imaging features include a change in the volume of at least one of the frontal cortex, the parietal cortex, and the entire cortex ([0069], “selected volumes” of the brain could be frontal cortex, parietal cortex etc.
Regarding claim 12
Potkin in view of Zhang teach the method of claim 1, 
Potkin applied to claim 12 further teaches 
wherein the one of the structure, function, and chemistry of the brain is a functional activation of the brain ([0010]—[0012]).
Regarding claim 13
Potkin in view of Zhang teach the method of claim 1, 
Potkin applied to claim 13 further teaches 


wherein the one of the structure, function, and chemistry of the brain is a neurochemistry of the brain ([0009]—[0011] teaches markers correlated with neuropsychiatric disorders—bipolar, schizophrenia.  These are well-known to have different brain chemicals from “normal brains”—different neurochemistry).                                      
Regarding claim 14
Potkin in view of Zhang teach the method of claim 1, 
Potkin applied to claim 14 
wherein the one of the structure, function, and chemistry of the brain is a structure of the brain ([0008]—[0011]).
Regarding claim 15
Potkin discloses 
A system ([0016]—[0017])  comprising:
a processor ([0061]); and
a non-transitory computer readable medium that stores executable instructions ([0061] hard drives and punch cards are non-transitory, permanent media), the executable instructions comprising:
an imager interface that receives a first set of images representing brains of each of a first set of patients and a second set of patients at a first time and a second set of images representing the brains of the first set of patients and the 


second set of patients at a second time to provide a second set of images ([0012]—[0013]);
an assay interface that receives a first set of gene expression transcripts measuring a gene expression of each of the first set of patients and the second set of patients at the first time and a second set of gene expression transcripts measuring a gene expression of each of the first set of patients and the second set of patients at the second time ([0027] & [0139], proteins are encoded into sets of gene expression transcripts using isotypes between individuals and populations);
an image feature extractor that determines, from the first set of images and the second set of images, a set of image features representing a functional, structural, or chemical change in the brain for each patient ([0002] & [0008]);
a therapeutic effect filter that determines, via integrative analysis of the set of image features and the set of gene expression features, a set of changes in the gene expression that are related to changes in the connectivity of the brain ([0028] & [0220]).
Although strongly implied, Potkin does not explicitly teach 
“a gene expression feature extractor determines, from the first set of gene expression transcripts and the second set of gene expression transcripts, a set of gene expression features representing a change in the gene expression for each patient.” 

Zhang, however, teaches 
a gene expression feature extractor determines, from the first set of gene expression transcripts and the second set of gene expression transcripts, a set of gene expression features representing a change in the gene expression for each patient ([0005]—[0006] & [0167] & FIG. 6A—C, gene transcripts are acquired to target and identify specific diseases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gene transcripts” as taught by Zhang in the system of Potkin. 
The justification for this modification would be to detect, image and therapize certain phenotypical disorders such as bipolar and schizophrenia. 
Regarding claim 16
Potkin in view of Zhang teach the system of claim 15, 
Potkin applied to claim 16 further teaches 
wherein the first set of images and the second set of images are functional magnetic resonance (fMRI) images ([0039]).
Regarding claim 17
Potkin in view of Zhang teach the system of claim 15, 
Potkin applied to claim 17 further teaches 


wherein the connectome generator applies joint independent component analysis to the set of image features and the set of gene expression features to 
determine the set of changes in the gene expression that are correlated with changes in the connectivity of the brain ([0264], connectivity was studied in relation to known afflictions that are caused by spurious connectivity—schizophrenia and bipolar disorders).
Regarding claim 18
Potkin in view of Zhang teach the system of claim 17, 
Potkin applied to claim 18 further teaches 
wherein the image feature extractor generates a set of difference images from the first set of images and the second set of images as the set of image features ([0040]).
Claims 4, 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkin et al. (US 2008/0241839 A1) in further view of Reuben et al. (US 2003/0054443) A1 in view of Chen et al. (US 2006/0074290 A1).                                  
Regarding claim 4
Potkin in view of Zhang teach the method of claim 1, 
wherein integrating the change in the one of the structure, function, and chemistry of the brain for each of the first set of patients and the second set of patients, the first set of gene expression transcripts, and the 

Potkin in view of Zhang do not explicitly teach 
“second set of gene expression transcripts comprises generating a voxel-wise correlation map of a region of interest within the brain via statistical parametric mapping”.
Chen, however, teaches 
second set of gene expression transcripts ([0095], the gene transcript is the “differential genetic risk) comprises generating a voxel-wise correlation map of a region of interest within the brain ([0212]) via statistical parametric mapping ([0243]—[0244] & [0274].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “voxel-wise statistical parametric mapping” as taught by Chen  in the method of Potkin in view of Zhang.
The justification for this modification would be to image functional changes of the brain ([0273], Chen.) 
Regarding claim 5
Potkin in view of Zhang in view Chen teach the method of claim 4, 
Zhang applied to claim 5 further teaches  
wherein the region of interest of the brain includes at least one of the left amygdala and the right amygdala of the brain ([0341]).


Regarding claim 19
Potkin in view of Zhang teach the system of claim 15, 
Potkin in view of Zhang do not explicitly teach 
“wherein the image feature extractor generates a voxel-wise correlation map between the first set of images and the second set of images for a region of interest within the brain via statistical parametric mapping”.
Chen, however, teaches 
wherein the image feature extractor generates a voxel-wise ([0029]) correlation map between the first set of images and the second set of images for a region of interest within the brain via statistical parametric mapping ([0243]—[0244]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “statistical parametric mapping” as taught by Chen in the system of Potkin in view of Zhang.
The justification for this modification would be to distinguish between the ages of the various patients when diagnosing diseases ([0244], Chen).                          
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkin et al. (US 2008/0241839 A1) in further view of Ruben et al. (US 2003/0054443) A1 in view of Sealfon (US 7,723,023 B2). 
Regarding claim 8

Potkin in view of Zhang teach the method of claim 6, 
Potkin in view of Zhang do not explicitly teach 
“wherein the set of changes in the peripheral lymphocyte gene expression includes at least one of a change to a Glial-cell Derived Neurotrophic Factor family receptor pathway, a change to a Nuclear Activated T-Cells immune response pathway, and a change in a  signaling pathway”.
Sealfon, however, teaches 
wherein the set of changes in the peripheral lymphocyte gene expression includes at least one of a change to a Glial-cell Derived Neurotrophic Factor family receptor pathway, a change to a Nuclear Activated T-Cells immune response pathway, and a change in a  signaling pathway (column 34—37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “Glial cell Neurotrophic factor facility” as taught by Sealfon in the method of Potkin in view of Zhang.
The justification for this modification would be to detect or quantify the transcription of specific genes (ABSTRACT, Sealfom). 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkin et al. (US 2008/0241839 A1) in further view of Zhang et al. (US 2016/0175462) in view of Ruben et al. (US 20030054443 A1 ).


Regarding claim 11
Potkin in view of Zhang teach the method of claim 1, 
Potkin applied to claim 11 further teaches 
wherein integrating the change in the one of the structure, function, and chemistry of the brain for each of the first set of patients ([0012]—[0013]) and the second set of patients ([0002] & [0014] & [0040],the grains are scanned for many sets of conditions—i.e., a “second set of images” to discover “phenotypic variances”—how do the brains differ in different patients and how to povide therapy when needed, [0084]) , the first set of gene expression transcripts, and the second set of gene expression transcripts comprises generating a difference image for each of the first set of patients and the second set of patients from the first and second sets of images and applying joint independent component analysis to the difference images ([0027] & [0139], proteins are encoded into sets of gene expression transcripts using isotypes between individuals and populations) 
Potkin in view of Zhang do not explicitly teach 
“and a set of changes in the peripheral lymphocyte gene expression for each of the first set of patients and the second set of patients”.
Reuben, however, teaches 



and a set of changes in the peripheral lymphocyte gene expression for each of the first set of patients and the second set of patients ([0038] & [0712] & [0867]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “lymphocyte gene expression” as taught by Reuben in the method of Potkin in view of Zhang.
The justification for this modification would be to diagnose diseases that have etiologies that are genetic in nature ([0867], Reuben). 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkin et al. (US 2008/0241839 A1) in further view of Ruben et al. (US 2003/0054443) A1. 
Regarding claim 20
Potkin discloses 
A method comprising:
imaging the brains of each of a first set of patients and a second set of patients at a first time to provide a first set of images ([0002] & [0014] & [0040],the grains are scanned for many sets of conditions—i.e., a “second set of 
images” to discover “phenotypic variances”—how do the brains differ in different patients and how to povide therapy when needed, [0084]);


imaging the brains of each of the first set of patients and the second set of patients at a second time to provide a second set of images;
administering a therapeutic to the first set of patients at a third time between the first time and the second time ([0028] & [0220]);
determining, from the first set of images and the second set of images, a change in the connectivity of the brain for each of the first set of patients and the second set of patients ([0027] & [0139], proteins are encoded into sets of gene expression transcripts using isotypes between individuals and populations); and
Potkin does not explicitly teach 
“measuring a peripheral lymphocyte gene expression of each of the first set of patients and the second set of patients at the first time to provide a first set of gene expression transcripts;
measuring the peripheral lymphocyte gene expression of each of the first set of patients and the second set of patients at the second time to provide a second set of gene expression transcripts;
determining, from the change in the connectivity of the brain for each of the first set of patients and the second set of patients, the first set of gene expression transcripts, and the second set of gene expression transcripts, a set of changes in 
the peripheral lymphocyte gene expression that are correlated with changes in the connectivity of the brain”.

	Reuben, however, teaches 
measuring a peripheral lymphocyte gene expression of each of the first set of patients and the second set of patients at the first time to provide a first set of gene expression transcripts ([0115]);
measuring the peripheral lymphocyte gene expression of each of the first set of patients and the second set of patients at the second time to provide a second set of gene expression transcripts ([0233]);
determining, from the change in the connectivity of the brain for each of the first set of patients and the second set of patients, the first set of gene expression transcripts, and the second set of gene expression transcripts, a set of changes in 
the peripheral lymphocyte gene expression that are correlated with changes in the connectivity of the brain ([0186] & [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “lymphocyte gene expression” as taught by Reuben in the method of Potkin in view of Zhang.
The justification for this modification would be to diagnose diseases that have etiologies that are genetic in nature ([0867], Reuben). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 

number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852